—• Order unanimously reversed and application remitted to Special Term, Erie County for further proceedings in accordance with the following memorandum: Plaintiff applied to Special Term for an allowance for counsel fees in connection with her appeal from a divorce judgment entered against her in favor of the defendant. Special Term denied her application on the ground that she failed to show reasonable probability of success. However, she has succeeded (see Gullo v. Gullo, 46 A D 2d 991). Consequently, the application is remitted to Special Term for consideration in light of what has since transpired. (Appeal from order of Erie Special Term on motion for payment of expenses and counsel fees on appeal.) Present — Marsh, P. J., Witmer, Moule, Simons and Del Vecchio, JJ.